Citation Nr: 0430669	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-21 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits pursuant to 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico that denied service connection for the 
cause of the veteran's death.

FINDINGS OF FACT

1.  The veteran died in May 2001 of end-stage chronic 
obstructive pulmonary disease at the age of 78 years old.

2.  At the time of his death, the veteran was service-
connected for residual of frozen feet each independently 
rated as 30 percent disabling.  With the bilateral factor, 
his combined rating was 60 percent, and he found to be 
entitled to a total compensation rating based on individual 
unemployability effective from September 4, 1998, on the 
basis that that was the first date that the veteran was shown 
to be unemployable in connection with his 1998 claim.  

CONCLUSION OF LAW

Entitlement to dependency and indemnity compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1318 is not 
established.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 
3.22, 20.1106 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VCAA
In August 2001, following the appellant's formal claim for 
death benefits, she was advised of her rights in the appeals 
process.  In April 2002, the RO sent the appellant another 
letter notifying her of the Veterans Claims Assistance Act of 
2000 (VCAA) and of her rights in the VA claims process.  In 
the February 1999 statement of the case, the April 2002 RO 
letter, and July 2003 supplemental statement of the case, the 
VA has advised the appellant of the evidence needed to 
establish service connection for the cause of the veteran's 
death and entitlement to dependency and indemnity 
compensation benefits.  In these documents, the appellant has 
been notified of the information that she needed to provide 
in support of her claims and was requested to advise the VA 
of any additional information or evidence that she wanted it 
to try and obtain.  She was also notified of her and the VA's 
respective obligations with respect to providing information 
and obtaining evidence.  

The original statement of the case and numerous supplemental 
statements of the case have notified the appellant of the 
laws and regulations relating to service connection for the 
cause of the veteran's death and entitlement to dependency 
and indemnity compensation benefits, and have set forth the 
regulation pertaining to the VA's duty to assist.  These 
documents advised the appellant of the evidence of record, 
adjudicative actions taken, and of the reasons and bases for 
denial.  

The claims folder contains all records identified by the 
appellant and contains the veteran's service medical records, 
VA outpatient treatment records, including his terminal 
hospital records a number of VA examinations, and a VA 
medical opinion.  Accordingly, the Board finds that the VA 
has satisfied its duty to notify and to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  


II.  Analysis

Dependency and indemnity compensation benefits may be awarded 
to a surviving spouse upon the service-connected death of the 
veteran.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) 
(2003).  If the veteran's death is not determined to be 
service connected, a surviving spouse may still be entitled 
to benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service- 
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disabilities rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The 
service-connected disabilities must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service.  Id.  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the Veterans Claims Court found that a surviving 
spouse can attempt to demonstrate that the veteran 
hypothetically would have been entitled to a different 
decision on a service-connected-related issue, based on 
evidence in the claims folder or in VA custody prior to the 
veteran's death and the law then applicable or subsequently 
made retroactively applicable.  Green v. Brown, 10 Vet. App. 
111, 118-19 (1997).  In such cases, the claimant must set 
forth the alleged basis for the veteran's entitlement to a 
total disability rating for the 10 years immediately 
preceding his death.  Cole v. West, 13 Vet. App. 268, 278 
(1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
dependency and indemnity compensation benefits to cases where 
the veteran, during his or her lifetime, had established a 
right to receive total service-connected disability 
compensation for the period of time required by 38 U.S.C.A. 
§ 1318, or would have established such right but for clear 
and unmistakable error in the adjudication of a claim or 
claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  The regulation, 
as amended, specifically prohibits "hypothetical 
entitlement" as an additional basis for establishing 
eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" dependency and indemnity 
compensation benefits under 38 U.S.C.A. § 1311(a)(2) (veteran 
required to have been rated totally disabled for a continuous 
period of eight years prior to death), the implementing 
regulation, 38 C.F.R. § 20.1106, does permit "hypothetical 
entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that the VA's amendment of 38 C.F.R. § 
3.22 constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified the VA's earlier interpretation of the statute.  
Nova I, 260 F.3d at 1376-77.  Upon consideration of 38 
U.S.C.A. § 1318, the Federal Circuit found that the statutory 
language was ambiguous as to whether a "hypothetical" claim 
was allowed.  Id. at 1377.  It noted that 38 U.S.C.A. § 
1311(a), which also has "entitled to receive" language, as 
interpreted in Hix, was virtually identical to 38 U.S.C.A. 
§ 1318, but that VA interpreted them differently.  Id. at 
1379.  Moreover, it found that the pertinent regulations, 38 
C.F.R. § 3.22 and 38 C.F.R. § 20.1106, were in conflict with 
respect to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  
The Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced dependency and indemnity compensation benefit.  
See 67 Fed. Reg. 16,309-16,317 (April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language 38 U.S.C.A. § 1311(a) and 38 
U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening - "hypothetical entitlement" claims.  
Id. at 1379-80.

The veteran died in May 2001 of end-stage chronic obstructive 
pulmonary disease.  During his lifetime he was service-
connected for residual of frozen feet.  This condition was 
initially evaluated as 10 percent disabling since his 
separation from service.  The veteran had filed a claim for 
an increased rating in July 1998, and based the effective 
date of new rating criteria, the RO increased his rating for 
residuals of frozen feet to 30 percent disabling for each 
foot.  With the bilateral factor, his combined rating was 60 
percent.  

The veteran filed a claim for a total compensation rating 
based on individual unemployability in February 1999, and the 
RO granted a total compensation rating based on 
unemployability in March 1999 effective from September 1998, 
the date of a VA examination.  Thus the veteran had no 
service-connected disabilities rated as 100 percent disabling 
for at least 10 years prior to his death.  Therefore, the 
criteria for dependency and indemnity compensation under the 
provisions of 38 U.S.C.A. § 1318 are not met.  Accordingly, 
the appellant's claim must be denied.

To the extent the claim implies a contention that the veteran 
was totally disabled for many years, it must be emphasized 
that the veteran had no claim pending at the time of his 
death.  An assertion that the veteran had a service-connected 
disability that would have been evaluated as 100 percent 
disabling, or a totally disabling condition that would have 
been established as service connected, for at least 10 years 
before his death if a claim had been filed is tantamount to a 
"hypothetical claim" for entitlement, which is excluded 
from consideration.  NOVA II, 314 F.3d 1379-80. Accordingly, 
the appeal must be denied as to this issue.

The Board acknowledges that some of the evolution of analysis 
for 38 U.S.C.A. § 1318 claims occurred after receipt of the 
appellant's claim.  Generally, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, in this case, the Board finds that this general rule 
is not for application.  As discussed above, the Federal 
Circuit found that the VA's actions in amending the 
regulations in question was interpretative, rather than 
substantive, in nature.  That is, the amendments clarified 
the VA's earlier interpretation of the statute, which was to 
bar "hypothetical entitlement" claims.  NOVA I, 260 F.3d at 
1376-77.  In addition, the Federal Circuit found that the VA 
was not bound by the prior Court decisions, such as Green and 
Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 
in a way antithetical to the agency's interpretation and was 
free to challenge them, to include through the route of 
rulemaking.  Id. at 1374.  Thus, to the extent there has been 
any change in the law or regulations relevant to the claim, 
the changes are not of the material type that altered the 
appellant's rights, but rather clarified those rights.  
Therefore, Karnas is not applicable.


ORDER

Entitlement to dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1318 is denied.


REMAND

The veteran was treated for frozen feet during the Battle of 
the Bulge in January 1945, and his service medical records 
were negative for any suggestion of a respiratory or lung 
condition.  The first contemporaneous evidence of any lung 
pathology was a report of a VA pulmonary function tests in 
May 1975 that noted that the veteran had a smoking history, 
and noted that testing showed severe chronic obstructive 
pulmonary disease.  

The veteran died at a hospice in May 2001.  The official 
certificate of his death noted the cause of his death was end 
stage chronic obstructive pulmonary disease of over 10 
year/many years between onset and death.  

The appellant has submitted statements from two medical 
doctors, one from D. Noble, dated in April 2002 and one from 
M. Sweet, dated in August 2002, to the effect that medical 
hardships and medical treatment in service caused his chronic 
and fatal respiratory difficulties.  The doctors reported 
that they had treated the veteran since 1988 and 1991, 
respectively.  A VA medical doctor has opined that the 
veteran's service-connected residuals of cold injuries did 
not cause his death.  The doctor did not proffer an opinion 
on the likelihood that the veteran's fatal chronic 
obstructive pulmonary disease was caused by his hardships in 
service or on the likelihood that his service-connected 
disabilities contributed to his fatal lung condition.  

Accordingly, this case is remanded for the following actions:

1.  The RO should make arrangements to 
return the claims file to the VA 
physician who provided the October 2001 
VA opinion (or, if unavailable, to 
another appropriate medical doctor) for 
an addendum opinion as to whether it is 
at least as likely as not (that is, a 
probability of 50 percent or better) that 
the veteran's chronic and fatal chronic 
obstructive pulmonary disease was 
proximately due to or the result of his 
military service in World War II.  The 
doctor should also state whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
the service-connected cold injuries of 
the feet contributed to the cause of the 
veteran's death.  After reviewing the 
record in conjunction with the additional 
medical opinion, the examiner is 
requested to address the above questions.  
The rationale for any opinion should be 
included in the addendum.

2.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case, 
containing notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



